Third District Court of Appeal
                               State of Florida

                         Opinion filed April 20, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1215
                       Lower Tribunal No. 18-32001
                          ________________


                            Dailany A. Pena,
                                  Appellant,

                                     vs.

                        Kenya Williams, et al.,
                                 Appellees.


     An Appeal from the Circuit Court for Miami-Dade County, Peter R.
Lopez, Judge.

      Jose Menendez, P.A., and Jose M. Menendez; Ralph O. Anderson
P.A., and Ralph O. Anderson (Fort Lauderdale), for appellant.

      Banker Lopez Gassler P.A., and Sarah Lahlou-Amine (Tampa), for
appellees.


Before HENDON, MILLER and BOKOR, JJ.

     PER CURIAM.
     Affirmed. See Sanislo v. Give Kids the World, Inc., 157 So. 3d 256,

260–61 (Fla. 2015) (“Exculpatory clauses are unambiguous and enforceable

where the intention to be relieved from liability was made clear and

unequivocal and the wording was so clear and understandable that an

ordinary and knowledgeable person will know what he or she is contracting

away.”).




                                   2